DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed April 22, 2021 amending claims 1 and 12 has been entered.  Claims 1, 11, 12, 19, 20 and 22 are pending and presented for examination.  Claims 2-10, 13-18 and 21 are canceled.  In the claim set filed on April 22, 2021, Applicant further indicates that claims 23 and 24 are canceled.  However, there were previously no claims 23 and 24 part of the claim set.  Thus, Applicant should remove claims 23 and 24 from the claim set.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed April 22, 2021 have been fully considered but they are not persuasive.
The Examiner previously argued that the claims of the instant application recite a residue level lower than about 40 g/cm2 and an amount of olivate (emulsifier) from about 0.20% to about 0.75%.  However, Applicant’s composition D provides the lowest residue level even though the amount of olivate is 2.0%, which is outside of the claimed range of from about 0.20% to about 0.75%.  Furthermore, even though Applicant’s composition E has a low amount of olivate which is 0.15% and outside the claimed In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). 
In response to this argument, Applicant argues that the instant specification states that “Lotion D was an inventive example, including 0.75% olivem 1000 (having an HLB of 8-9), 2% IPP, and 0.5% Cotton powder.” See page 28, lines 11-12). It appears 
This argument is found not persuasive as Applicant has not provided any evidence that the amount (2.0%) listed in Table 2 on page 25 for ceteraryl olivate/sorbitan olivate is incorrect as opposed to the amount (0.75%) listed on page 24 for olivem 1000.  Please note that if Lotion D contains 2.0% ceteraryl olivate/sorbitan olivate, said lotion would be considered an inventive example since the claims as originally filed claimed that the amount of the emulsifier is from about 0.20% to about 2.0% by weight of the composition.  Moreover, if Lotion D contained 0.75% and not 2.0% of the emulsifier, Lotion D would be the same as Lotion C and Figure 1 clearly demonstrates that Lotion C and Lotion D are not the same.  Furthermore, Applicant has not provided any amendments to the specification in order to clarify the error.  Thus, it is clear that the amounts recited in Table 2 on page 25 of the instant specification are correct and not an error. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to the type of emulsifier used, Applicant’s data does not demonstrate criticality for the use of olivate as claimed.  As demonstrated in Figure 2, formulation L which contains olivate within the claimed range (0.75%) and 2.0% isopropyl palmitate, does not have a residue level less than about 40 g/cm2 as claimed.  Furthermore as detailed on pages 35-36 of the instant specification, formulation M, which does not contain olivate but contains 0.75% of cremophor (having an HLB of greater than 10) and 2.0% isopropyl palmitate, has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims.  Thus Applicant’s data does not demonstrate that olivate is critical for achieving the desired residue level of less than about 40 g/cm2 as claimed.  

This argument is found not persuasive since regardless of what time the lotions were tested and in which subject, Applicant’s data still demonstrates that lotions containing the claimed emulsifier in the claimed amount do not have a residue level in the acceptable range as claimed.  Moreover formulation M, which does not contain olivate but contains 0.75% of cremophor (having an HLB of greater than 10) and 2.0% isopropyl palmitate, has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims.  Thus even though Lotion M has a higher residue level as compared to Lotion N, Lotion M nevertheless has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims. Thus Applicant’s data does not demonstrate that olivate is critical for achieving the desired residue level of less than about 40 g/cm2 as claimed.  
In response to the argument that no criticality for the amount of the emollient is demonstrated, Applicant has amended the claims to recite the use of 2.0% isopropyl palmitate.
However, this amendment in the absence of a demonstration of criticality does not overcome the rejection of record since Gerardi et al. teaches the inclusion of one or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
With respect to the argument that no criticality is presented for the use of the powdered additive, Applicant argues that the specification discloses that powdered additives are added to the composition to provide a desired texture and deposition onto the skin. See page 14, lines 1-2. The data demonstrates the powder additive does not appreciably increase the residue level of the composition.

The previous double patenting rejection is hereby maintained as Applicant has not filed an appropriate terminal disclaimer nor put forth any persuasive arguments for traversal.  It is noted that Applicant will file a terminal disclaimer once allowable subject matter is determined.
For these reasons and for reasons of record, the previous rejections are hereby maintained and reproduced below.  This action is FINAL.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12, 19, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15-26 of copending Application No. 15/913,160 (U.S. Publication No. 2018/0256465 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘160 claim a composition comprising an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; an emollient such as isopropyl palmitate, wherein the emollient is present in a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11, 12, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardi et al. U.S. Publication No. 2014/0356295 A1 in view of Bonner et al. U.S. Publication No. 2014/0134219 A1.
Claims 1, 11, 12, 19, 20 and 22 of the instant application claim a composition wherein after 5 minutes post-application to skin provides a residue level of lower than 40 g/cm2, comprising from about 0.20% to about 0.75% by weight of an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and a cellulose powder dispersed throughout the composition.
Gerardi et al. teaches emulsion compositions which are dispersions of one liquid in a second, immiscible liquid which typically include an oily phase comprising one or more hydrophobic, long-chain, organic molecules and an aqueous phase and one or more emulsifier to maintain the emulsion in stable form over time [0005].  Gerardi et al. further teaches that the cosmetic composition can further comprise one or more cosmetic adjuvants selected from the group consisting of additional oils, thickeners, surfactants, preservatives, pigments, humectants, emollients, occlusives, and combinations thereof [0013].  In particular, in certain embodiments, the cosmetic composition further comprises one or more emollients in an amount of about 0.01 to 
 Gerardi et al. specifically teaches that the composition is an emulsion adapted for moisturizing skin (e.g., a lotion, cream, or body butter), wherein the cosmetic composition comprises one or more emollients, as well as one or more emulsifiers [0015].  Suitable examples of emulsifiers include cetearyl olivate, sorbitan olivate and mixtures thereof, in an amount of about 0.01% to about 20% by weight, or about 0.1% to about 10% by weight, or about 0.5% to about 5% by weight [0056].  Suitable examples of emollients include isopropyl palmitate in an amount from about 0.01% to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  
Gerardi et al. further teaches that emollients can be ingredients that can remain in the stratum coreum to act as lubricants [0098]. Gerardi et al. teaches that emollients can be oil-based or water-based, wherein oil-based emollients can be heavier and may leave a residue on skin, and therefore these can be beneficial for dry skin that requires intense moisturizing, for example [0098]. Water-based emollients can be lighter and less greasy, which can make them ideal for normal, oily or acne-prone skin [0098]. In various embodiments of moisturizing compositions, an emollient can comprise cyclomethicone, dimethicone copolyol, glyceryl stearates, propylene glycol linoleate, isopropyl palmitate, lanolin, and combinations thereof [0098]. 

Thus Gerardi et al. teaches cosmetic formulations in the form of emulsions which comprises at least one emulsifier and at least one emollient in amounts that overlap with Applicant’s claimed range of from about 0.20% to about 0.75% by weight of an emulsifier.  Gerardi et al. further teaches that the emulsifier may be cetearyl olivate, sorbitan olivate and mixtures thereof and thus teach an emulsifier having an HLB value of between about 4 and about 10.  Gerardi et al. further teaches that the emollient may be isopropyl palmitate and the amount of emollient taught in Gerardi et al. may also be equal to or greater than the amount of the emulsifier as claimed in the instant claims.  Gerardi et al. further teaches the formulation may include a thickening agent such as a natural powder like cellulose in an amount that overlaps with Applicant’s claimed range of about 0.1% to about 3.0% by weight of the composition.  Thus Gerardi et al. teaches formulating a cosmetic composition which may comprise the same components as claimed in the same amounts as claimed.  Gerardi et al. does not specifically teach 
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate in an amount from about 0.20% to about 0.75% by weight; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and a cellulose powder as a thickening agent in an amount of about 0.1% to about 3.0% by weight of the composition, to arrive at the instantly claimed subject matter. 
Thus since a composition as claimed which includes an emulsifier having an HLB value of between about 4 and about 10 which is a combination of cetearyl olivate and sorbitan olivate in the amounts as claimed; an emollient which is isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the g/cm2 and provide an after feel value of equal to or less than about 5.0 N are also rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus the composition rendered obvious over the prior art teachings comprising the same components as claimed in the same amounts as claimed will necessarily possess the same properties as claimed in the instant claims.
Moreover, the method claims are rendered obvious since the prior art teaches applying the composition to the skin and thus said application will necessarily produce the same residue level as measured by a sebumeter as claimed and will necessarily have an after feel level equal to or less than about 5.0 N as claimed.  
Gerardi et al. does not teach regenerated cotton powder.
Prior to the effective filing date of the instant application, the use of regenerated cotton powder for use in pharmaceutical formulations as cellulose material was known in the art.  Bonner et al. teaches synthetic or regenerated cotton or cellulose materials may also be used as sources for the cellulose particles useful in the compositions, including rayon, viscose, cellophane, and other cellulosic materials with a uniform and reproducible molecular size and distribution [0039].  Bonner et al. further teaches the 
Accordingly, prior to the effective filing date of the instant invention, it would have been within the skill of an ordinary artisan practicing the invention of Gerardi et al. to determine the cellulose material useful in the compositions disclosed therein.  Selecting regenerated cotton powder as a suitable cellulose material would have been seen as selecting an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 11, 12, 19, 20 and 22 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM